PER CURIAM.
WiMam G. Brown plea guilty to possession of a prohibited object (marijuana) in *184prison. 18 U.S.C. § 1791(a)(2). Brown was sentenced to eight months imprisonment and three years of supervised release, and fined $2500. On appeal, Brown alleges that the district court’s fine was erroneous. We have reviewed the record and the parties’ legal arguments and do not find that the district court committed plain error. Fed.R.Crim.P. 52(b); United States v. Olano, 507 U.S. 725, 732, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993). The fine imposed was within the proper Guideline range, U.S. Sentencing Guidelines Manual § 5E1.2(e)(3) (1998), and was within Brown’s ability to pay. Accordingly, we affirm.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.